Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 7-13 are pending.  Examiner acknowledges Applicant’s amendments to claim 1 and canceled claims 2-6 and 14-20.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 26 – 2696.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Paragraph 125, line 5 – raised lip end 2654.
Paragraph 125, line 6 – axis 101.
Paragraph 125, line 10 – raised lip 218.
Paragraph 126, line 1 – stop lip 2618.
Paragraph 127, line 1 – groove 514.

The drawings are objected to because in Figure 26, drawing element “694” should be --2694-- to designate the body portion for Figure 26.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The following reference characters are shown in the drawings and not mentioned in the description:
Figure 26 – 2696.
The following reference signs are mentioned in the description but not show in Figure 26:
Paragraph 125, line 5 – raised lip end 2654.
Paragraph 125, line 6 – axis 101.
Paragraph 125, line 10 – raised lip 218.
Paragraph 126, line 1 – stop lip 2618.
Paragraph 127, line 1 – groove 514.
Correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 6 – add --and-- between “axis,” and “the”.
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bancroft et al U.S. Patent Application Publication No. 2018/0200550 A1.

wherein the sprinkler is capable of being engaged with a coupling), the sprinkler comprising:
a raised lip end, the sprinkler defining a raised lip at the raised lip end; and
a deflector end disposed opposite from the raised lip end, the sprinkler defining a groove between the raised lip and the deflector end, the sprinkler defining a sealing surface between the raised lip and the groove, the sprinkler defining an axis, the raised lip extending radially outward from the sealing surface.


    PNG
    media_image1.png
    447
    591
    media_image1.png
    Greyscale




With regard to claim 8, and as seen in Figure 7 above, Bancroft et al disclose a pre-assembled coupling assembly comprising:
a coupling (at 54, 56), the coupling defining a coupling bore (bore extending through 54, 56) extending through the coupling, the coupling comprising a gasket (at 96) disposed within the coupling bore, the gasket being relaxed and uncompressed when the coupling is in a relaxed position (wherein the gasket is uncompressed before the coupling is tightened around the sprinkler); and
a sprinkler, the sprinkler defining a body portion and a frame portion, the body portion inserted into the coupling bore, the coupling retained on the body portion of the sprinkler when the coupling is in the relaxed position.

With regard to claim 9, and as seen in Figure 7 above, Bancroft et al disclose wherein:
the sprinkler defines an axis extending from a raised lip end of the sprinkler to a deflector end of the sprinkler;
the body portion defines the raised lip end;
the frame portion defines the deflector end;
the body portion defines a raised lip; and
the raised lip extends radially outward from the body portion of the sprinkler relative to the axis.


the gasket (at 96) defines a first sealing ridge (at 100) and a second sealing ridge (at 102);
and the raised lip is positioned axially between the first sealing ridge and the second sealing ridge with respect to the axis (wherein the raised lip is partially positioned between the first and second sealing ridges).

With regard to claim 11, and as seen in Figure 7 above, Bancroft et al disclose wherein the gasket (at 96) defines a center ridge (at 97) that contacts the raised lip when the coupling is in a tensioned position.

With regard to claim 12, and as seen in Figure 7 above, Bancroft et al disclose wherein:
the sprinkler defines an axis extending from a raised lip end of the sprinkler to a deflector end of the sprinkler;
the body portion defines the raised lip end;
the frame portion defines the deflector end; and
at least part of the body portion is disposed radially outward from at least a part of the gasket with respect to the axis when the coupling is in the relaxed position (as seen in Figure 7, at least part of the body portion would be disposed radially outward from at least part of the gasket similar to the same conditions as shown in Figure 26 of the instant application).

Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bancroft et al U.S. Patent Application Publication No. 2018/0200550 A1.


a coupling (at 54, 56), the coupling defining a coupling bore (bore extending through 54, 56) extending through the coupling, the coupling comprising a gasket (at 96) disposed within the coupling bore, the gasket being relaxed and uncompressed when the coupling is in a relaxed position (wherein the gasket is uncompressed before the coupling is tightened around the sprinkler); and
a sprinkler, the sprinkler defining a body portion and a frame portion, the body portion inserted into the coupling bore, the coupling retained on the body portion of the sprinkler when the coupling is in the relaxed position.


    PNG
    media_image2.png
    395
    545
    media_image2.png
    Greyscale




Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Webb and Dole are being cited to show examples of pipe couplings that could be used in combination with sprinklers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679